 

Case 1:20-cv-08617-GBD Document 20 Filed 03/04/21 Page 1 of1

Michael Faillace & Associates, P.C.
Employment and Litigation |
iE Caen g
APS ap
. RA

60 East 429 St. Suite 4510
New York, New York 10165

 

  
   

jbarton@faillacelaw.com

March 3, 2021

VIA ECF _
The initial SO ORDERED
Honorable George B. Daniels, U.S.D.J. conference is adjour
United States District Court 2021 to May 12, 2021 at O30 March 10,

  

Southern District of New York

500 Pearl Street MAR (\ 4 2no4 .
New York, NY 10007 , E

5. PANT 3

 

Re: Rosario v. La Familia Market, et al.,
20 Civ. 8617 (GBD)
Dear Judge Daniels:

I represent Plaintiff in the above referenced matter. I write to request the initial conference
scheduled for March 10, 2021 be adjourned sine die. This is the first request of its kind.

To date, Defendants have neither answered nor appeared and are in default. Plaintiff is in
the process of obtaining Certificates of Default, and will be moving for a default judgment within
the next 30 days.!

Thank you for your attention.

Respectfully,

/s/ Jesse Barton

Jesse Barton

 

' Plaintiff will be dismissing his claims against Socrates Doe, without prejudice.

Certified as a minority-owned business in the State of New York

 
